In an action, inter alia, to recover damages for personal injuries and mental anguish, the appeal is from so much of an order of the Supreme Court, Westchester County, dated July 27, 1976, as, upon granting appellants’ motion for partial summary judgment, provided that their recovery for "mental injuries” would be limited to the "extent permitted” in Rosman v Trans World Airlines (34 NY2d 385). Order affirmed, insofar as appealed from, with $50 costs and disbursements. We are bound by the holding of Rosman v Trans World Airlines (34 NY2d 385, supra), which is dispositive of this appeal. Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.